FOLLETT, J. (dissenting).
It was held on the trial that the article complained of referred to the plaintiff in' his professional capacity, and was libelous per se. As I read the article, the only expression that can be construed to refer to the plaintiff in his professional capacity is: “Can we trust the health of ourselves and our families to the care of such a man as Dr. Krug, who hates us in such a manner that he would drown each of us in a spoonful of water.” This court, by affirming the judgment, holds that this expression is defamatory of the plaintiff in his professional capacity. This being so, the article was libelous on its face, and the question of malice as affecting the right to recover compensatory damages was not an issue. It is a general rule, applicable to actions for libel, that, in case the jury find that the article was published by reason of the ill will of the defendant towards the plaintiff, exemplary damages may be recovered; but exemplary damages cannot be recovered of the defendant because of his general hatred of the plaintiff, but only for the ill will connected with the publication. In case the proprietor of a newspaper should publish an article libeling A., it could not be shown for the purpose of enhancing the damages that the plaintiff and defendant had not spoken for years. The plaintiff is entitled to recover compensatory damages for the particular article complained of, and the defendant is liable for exemplary damages for the particular malice, if any. that prompted that article. The defendant cannot be made to pay damages because of his general dislike of the plaintiff, which is not actionable, and for which damages cannot be recovered. Howard v. Sexton, 4 N. Y. 157; Bush v. Prosser, 11 N. Y. 347.
In the case at bar the plaintiff was allowed to show that in February, 1890, four years before the publication of the article complained of, the defendant Pitass made disparaging remarks in respect to the plaintiff, and also that about 1891 he made like remarks in respect to the plaintiff. Had the existence of malice been an issue in the case, it might have been competent, as against Pitass, to have received the evidence of his general ill will towards the plaintiff; and then, if the jury had been instructed that they could not assess damages because of the general ill will of the defendant towards the plaintiff, but that the evidence of general ill will was received for the purpose of allowing the jury to infer that the defendant’s conduct complained of was prompted by ill will, no error would have been committed. The defendants Slisz and Smeja were not connected with these expressions of Pitass, made five years before the article complained of, and the jury should have been instructed that it was no evidence of malice as against them. It *868seems to me that the jury has been allowed to assess punitive damages against Pitass for his supposed general ill will towards the plaintiff, which was error, and also against the other two defendants, which was also error.
Again, I know of no authority supporting the position that, in an action against several defendants to recover damages for an article libelous per se, punitive damages may be assessed against all for the ill will of one of the defendants towards the plaintiff. The furthest which any case has gone is to hold that, in addition to compensatory damages, all the defendants may be punished in damages for the particular malice of one of the defendants, which prompted the wrong complained of, but this is an extreme doctrine.
The judgment and order should be reversed, and a new trial granted, with costs to abide the event.